People v Pinnock (2022 NY Slip Op 05200)





People v Pinnock


2022 NY Slip Op 05200


Decided on September 20, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 20, 2022

Before: Manzanet-Daniels, J.P., Mazzarelli, Gesmer, Moulton, JJ.


Ind. No. 3547/16 Appeal No. 11457-11457A Case No. 2019-3989 

[*1]The People of the State of New York, Respondent,
vAndre Pinnock, Defendant-Appellant.



An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Ethan Greenberg, J.), rendered on or about May 2, 2017, and from a judgment of resentence, same date, court and Justice,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated August 31, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: September 20, 2022